COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        David Allyn Sweat v. The State of Texas

Appellate case number:      01-18-00390-CR

Trial court case number:    16CR2171

Trial court:                10th District Court of Galveston County

       Appellant, David Allyn Sweat, has filed a notice of appeal of a judgment of
conviction for the offense of driving while intoxicated, third offender. After this Court
granted its motions for an extension, the State’s brief was due to be filed on March 6,
2019, with no further extensions. See TEX. R. APP. P. 38.6(b). The State has filed a
fourth motion requesting an extension to March 18, 2019 to file its brief. The motion is
granted. The State’s brief is due to be filed no later than Monday, March 18, 2019. No
further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___March 12, 2019___